         Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 1 of 28




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                        Plaintiff,              )
                                                )
           v.                                   )                  CIVIL ACTION NO.
                                                )
J. RANDOLPH PARRY ARCHITECTS, P.C.;             )
WESTRUM HANOVER, LLC;                           )
AMC DELANCEY TRADITIONS OF HERSHEY              )
PARTNERS, LP; ONE BOYERTOWN                     )
PROPERTIES LP; HCRI PENNSYLVANIA                )
PROPERTIES, INC.; THE VIEWS AT PINE             )
VALLEY I, LP; CARE HSL NEWTOWN PROPCO LLC; )
LIFEQUEST NURSING CENTER; and TWO               )
DOUGLASSVILLE PROPERTIES, LP,                   )
                                                )
                        Defendants,             )
                                                )
and                                             )
                                                )
GAHC3 BETHLEHEM PA ILF, LLC; GAHC3              )
PALMYRA PA ALF, LLC; GAHC3 BOYERTOWN PA )
ALF, LLC; CARE HSL HARLEYSVILLE PROPCO LP; )
CARE HSL NEWTOWN PROPCO, LP; and                )
1180 BEN FRANKLIN WAY LLC,                      )
                                                )
                        Rule 19 Defendants.     )
________________________________________________)

                    COMPLAINT AND DEMAND FOR JURY TRIAL

       The United States of America alleges as follows:

                                NATURE OF THE ACTION

       1. The United States brings this action to enforce the Fair Housing Act, as amended

(“FHA”), 42 U.S.C. §§ 3601-3619, and the FHA’s implementing regulations, 24 C.F.R. §§

100.200-100.205; Title III of the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C.

§§ 12181-12213; and the ADA Standards for Accessible Design, see 28 C.F.R. Pt. 36


                                               1
          Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 2 of 28




Appendices A & D (“ADA Standards”). As set forth below, the United States alleges that

Defendants—the architect of more than 15 multifamily senior living facilities and the owners of

eight of those facilities—have discriminated against persons with disabilities by failing to design

and construct covered multifamily dwellings to be accessible to persons with disabilities.

        2. The FHA requires that certain multifamily dwellings developed for first occupancy

after March 13, 1991, defined in the FHA as “covered multifamily dwellings,” contain specified

accessibility features to make them accessible to persons with disabilities. 42 U.S.C. § 3604(f).

        3. The ADA prohibits the failure to design and construct places of public accommodation

built for first occupancy after January 26, 1993, that are readily accessible to and usable by

individuals with disabilities. 42 U.S.C. § 12183(a)(1). Facilities are not readily accessible to and

usable for individuals with disabilities if they do not comply with the requirements of the ADA

Standards.

                                  JURISDICTION AND VENUE

        4. This Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and 1345, and 42

U.S.C. §§ 3614(a) and 12188(b)(1)(B).

        5. Venue is proper under 28 U.S.C. § 1391 because all the Defendants reside or resided in

this District and a substantial part of the events or omissions giving rise to the claims alleged in

this action occurred in this District.

                                     SUBJECT PROPERTIES

        6. Defendants have participated in the design and/or construction of one or more of the

properties identified in the paragraphs below (collectively, the “Subject Properties”):

        7. Traditions of Hanover is an independent living community located at 5300 Northgate

Drive, Bethlehem, Pennsylvania 18017. Traditions of Hanover is a multistory elevator building




                                                  2
            Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 3 of 28




and has 115 independent living units. Traditions of Hanover also has, inter alia, public and

common-use restrooms for residents and prospective residents, a mail center, dining rooms,

laundry rooms, offices, activity and game rooms, lounges, a fitness room, a therapy room, a

beauty shop, a bar, a library, a theater, a garden, and a bocce court. Traditions of Hanover was

constructed for first occupancy in 2005.

         8. Traditions of Hershey is an independent living and assisted living 1 community located

at 100 N. Larkspur Drive, Palmyra, Pennsylvania 17078. Traditions of Hershey is a multistory

elevator building and has 120 units, including 97 independent living and 23 assisted living units.

Traditions of Hershey also has, inter alia, public and common-use restrooms for residents and

prospective residents, laundry rooms, dining rooms, a bar, a fitness room, a mail center, lounges,

offices, a library, a computer center, a beauty shop, activity and game rooms, and a theater.

Traditions of Hershey was constructed for first occupancy in 2008.

         9. Chestnut Knoll is an assisted living and memory care community located at 120 W. 5th

Street, Boyertown, Pennsylvania 19512. Chestnut Knoll has two connected buildings: a

multistory elevator building connected by an interior lobby and lounge to a single-story building.

Chestnut Knoll has 78 units, including 44 assisted living and 34 memory care units. Chestnut

Knoll also has, inter alia, public and common-use restrooms for residents and prospective

residents, dining rooms, a mail center, activity rooms, laundry rooms, lounges, a library, a fitness

room, a therapy room, offices, and a beauty shop. Chestnut Knoll was constructed for first

occupancy in 2000. 2



1
  Assisted living services include assistance with activities of daily living, including for example, toileting, bathing,
dressing, and other activities impacted by mobility-related impairments. For purposes of clarity, we refer to
personal care and assisted living collectively as “assisted living” herein.
2
  Chestnut Knoll built an addition that included four one-bedroom units in approximately 2006.



                                                            3
               Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 4 of 28




           10. Arbour Square is an independent living, assisted living, and memory care community

located at 691-695 Main Street, Harleysville, Pennsylvania 19438. Arbour Square consists of

three multistory elevator buildings constructed in three phases. 3 Phase 2, also known as Birches

at Arbour Square, has 69 units, including 50 assisted living and 19 memory care units. Phase 2

also has, inter alia, public and common-use restrooms for residents and prospective residents, an

office, dining rooms, activity rooms, a fitness room, a mail center, a beauty shop, laundry rooms,

a theater, and a library. Phase 2 was built for first occupancy in 2009. Phase 3 has 125

independent living units. Phase 3 also has, inter alia, offices, a dining room, activity rooms, a

mail center, and laundry rooms. In addition, phase 3 is connected through interior hallways to

phase 1 and shares other public and common-use spaces with phase 1. Phase 3 was built for first

occupancy in 2014.

           11. Cedar Views Apartments is an independent living community located at 300 Ernest

Way, Philadelphia, Pennsylvania 19111. Cedar Views Apartments is part of a larger retirement

community called the Villages at Pine Valley. Cedar Views Apartments is a multistory elevator

building and has 89 independent living units. Cedar Views Apartments also has, inter alia,

public and common-use restrooms for residents and prospective residents, a mail center, and a

lounge. Cedar Views Apartments was built for first occupancy in approximately 2006.

           12. The Birches is an assisted living and memory care community located at 70 Durham

Road, Newtown, Pennsylvania 18940. The Birches has three connected buildings: a multistory

elevator building containing assisted living units, a single-story building containing the memory

care units, and a central two-story elevator building containing public and common-use areas.

The Birches has 91 units, including 50 assisted living and 41 memory care units. The Birches



3
    The United States is not alleging violations at Phase 1 at this time.


                                                              4
          Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 5 of 28




also has, inter alia, public and common-use restrooms for residents and prospective residents,

dining rooms, living rooms, a library, a computer room, activity rooms, a theater, fitness rooms,

and a laundry room. The Birches was built for first occupancy in 2016.

       13. The Lifequest Nursing Center Addition is an assisted living community located at

2450 John Fries Highway, Quakertown, Pennsylvania 18951. The Lifequest Nursing Center

Addition is part of a larger community called Milford Village. The Lifequest Nursing Center

Addition is a multistory elevator building and has 73 assisted living units. The Lifequest

Nursing Center Addition also has, inter alia, public and common-use restrooms for residents and

prospective residents, lounges, activity rooms, fitness rooms, a beauty shop, dining rooms, a

library, a mail room, and laundry rooms. The Lifequest Nursing Center Addition was built for

first occupancy in approximately 2017.

       14. Keystone Villa is an assisted living and memory care community located at 1152 Ben

Franklin Highway East, Douglassville, Pennsylvania 19518. Keystone Villa is part of a larger

community called Villa Morlatton and is connected to two other buildings by an elevated

walkway. Keystone Villa is a multistory elevator building and has 82 units, including 54

assisted living and 28 memory care units. Keystone Villa also has, inter alia, public and

common-use restrooms for residents and prospective residents, living rooms, dining rooms,

offices, a library, a mail center, a computer room, activity rooms, a fitness room, a beauty shop,

and laundry rooms. Keystone Villa was built for first occupancy in 2009.

       15. Alcoeur Gardens (Brick) is a memory care community located at 320 Herbertsville

Road, Brick Township, New Jersey 08724. Alcoeur Gardens (Brick) is a multistory elevator

building and has 15 memory care units. Alcoeur Gardens (Brick) also has, inter alia, public and

common-use restrooms for residents and prospective residents, living areas, a kitchen, a dining




                                                 5
          Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 6 of 28




room, offices, and a laundry room. Alcoeur Gardens (Brick) was constructed for first occupancy

in approximately 2007.

       16. Alcoeur Gardens (Toms River) is a memory care community located at 1126

Lakewood Road, Toms River, New Jersey 08753. Alcoeur Gardens (Toms River) is a two-story

non-elevator building and has at least 15 memory care units. Alcoeur Gardens (Toms River) also

has, inter alia, public and common-use restrooms for residents and prospective residents, living

areas, a kitchen, a dining room, offices, a beauty shop, a laundry room, and an activity room.

Alcoeur Gardens (Toms River) was constructed for first occupancy in 2010.

       17. Church Hill Village is an assisted living and memory care community located at 2

The Boulevard, Newtown, Connecticut 06470. Church Hill Village has eight single-story

residential buildings connected through a two-story elevator building containing public and

common-use areas. Church Hill Village has 69 units, including 49 assisted living and 20

memory care units. Church Hill Village also has, inter alia, public and common-use restrooms

for residents and prospective residents, a lobby, a lounge, offices, a fitness room, dining rooms,

activity rooms, a beauty shop, laundry rooms, and kitchenettes. Church Hill Village was built

for first occupancy in 2020.

       18. Heritage Green is an assisted living and memory care community located at 7080

Brooks Farm Road, Mechanicsville, Virginia 23111. Heritage Green is a single-story building

and has 50 units, including 38 assisted living and 12 memory care units. Heritage Green also

has, inter alia, public and common-use restrooms for residents and prospective residents, a

lounge, offices, dining rooms, activity rooms, living rooms, a computer room, medical exam

rooms, a beauty shop, and a wellness center. Heritage Green was built for first occupancy in

approximately 2015.




                                                 6
          Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 7 of 28




        19. Homestead is an independent living, assisted living, and memory care community

located at 2560 Kuser Road, Hamilton Township, New Jersey 08691. Homestead is a multistory

elevator building containing 195 units, including 96 independent living, 75 assisted living, and

24 memory care units. Homestead also has, inter alia, public and common-use restrooms for

residents and prospective residents, a mailroom, dining rooms, a bar, a lounge, fitness areas,

activity and game rooms, theaters, offices, a beauty shop, and medical exam rooms. Homestead

was built for first occupancy in 2018.

        20. The Villa Rafaella Addition is an assisted living community located at 917 South

Main Street, Pleasantville, New Jersey 08232. The Villa Rafaella Addition is a multistory

building served by elevators from the original building and has 17 assisted living units. The

Villa Rafaella Addition also has, inter alia, a public and common-use restroom for residents and

prospective residents, dining rooms, and a porch. The Villa Rafaella Addition was built for first

occupancy in approximately 2006.

        21. Woodbury Mews Colonial House is an assisted living and memory care community

located at 122-124 Green Avenue, Woodbury, New Jersey 08096. Woodbury Mews Colonial

House is part of a larger community called Woodbury Mews. Woodbury Mews Colonial House

is a multistory elevator building and has 98 units, including 57 assisted living and 41 memory

care units. Woodbury Mews Colonial House also has, inter alia, a public and common-use

restroom for residents and prospective residents, dining rooms, lounges, activity rooms, and a

laundry room. Woodbury Mews Colonial House was built for first occupancy in approximately

2002.




                                                 7
          Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 8 of 28




                                         DEFENDANTS

       22. Defendant J. Randolph Parry Architects, P.C. (“Parry”) is an architectural firm

located at 509 Howard Street, Riverton, New Jersey 08077. Parry is a New Jersey corporation

licensed to do business in Pennsylvania. Parry was the architectural firm for all of the Subject

Properties and was involved in their design and construction.

       23. Defendant Westrum Hanover, LLC (“Westrum”) is a Delaware limited liability

company licensed to do business in Pennsylvania. Westrum’s business address is 765 Skippack

Pike, Suite 300, Blue Bell, Pennsylvania, 19422. Westrum owned the Traditions of Hanover

Subject Property and was involved in its design and construction.

       24. Defendant AMC Delancey Traditions of Hershey Partners, LP (“AMC”) is a

Pennsylvania limited partnership. AMC’s business address is 718 Arch Street, Suite 400 N,

Philadelphia, Pennsylvania, 19106. AMC owned the Traditions of Hershey Subject Property and

was involved in its design and construction.

       25. Defendant One Boyertown Properties LP (“Boyertown”) is a Pennsylvania limited

partnership. Boyertown’s business address is 3662 Knolls Bend Court, Doylestown,

Pennsylvania, 18901. Boyertown owned the Chestnut Knoll Subject Property and was involved

in its design and construction.

       26. Defendant HCRI Pennsylvania Properties, Inc. (“HCRI”) was a Pennsylvania

corporation. HCRI’s business address is 2595 Interstate Drive, Suite 103, Harrisburg,

Pennsylvania, 17110. HCRI owned the Arbour Square Subject Property and was involved in its

design and construction.

       27. Defendant The Views at Pine Valley I, LP (“Pine Valley”) is a Pennsylvania limited

partnership. Pine Valley’s business address is 667 Welsh Road, Huntingdon Valley,




                                                 8
          Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 9 of 28




Pennsylvania, 19006. Pine Valley owns the Cedar Views Subject Property and was involved in

its design and construction.

       28. Defendant Care HSL Newtown Propco, LLC (“Care HSL”) is a Delaware limited

liability company licensed to do business in Pennsylvania. Care HSL’s business address is 600

North Second Street, Harrisburg, Pennsylvania, 17101. Care HSL owned The Birches Subject

Property and was involved in its design and construction.

       29. Defendant Lifequest Nursing Center (“Lifequest”) is a Pennsylvania non-profit

corporation. Lifequest’s business address is 2460 John Fries Highway, Quakertown,

Pennsylvania, 18951. Lifequest owns the Lifequest Nursing Center Addition Subject Property

and was involved in its design and construction.

       30. Defendant Two Douglassville Properties, LP (“Douglassville”) is a Pennsylvania

limited partnership. Douglassville’s address is 166 Holly Road, Gilbertsville, Pennsylvania,

19525. Douglassville owned the Keystone Villa Subject Property and was involved in its design

and construction.

       31. This complaint refers collectively to the following Defendants as “Defendants”:

Parry, Westrum, AMC, Boyertown, HCRI, Pine Valley, Care HSL, Lifequest, and Douglassville.

       32. Defendants participated in the design and construction of the Subject Properties. As

set forth below, the Subject Properties were designed and constructed without the accessibility

features required by the FHA and ADA. As the entities that owned, designed, and constructed

the Subject Properties, Defendants are liable for the violations of the FHA and ADA at the

Subject Properties.




                                                   9
         Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 10 of 28




                                    RULE 19 DEFENDANTS

       33. GAHC3 Bethlehem PA ILF, LLC is the current owner of the Traditions of Hanover

Subject Property and, in that capacity, is named as a necessary party to this lawsuit under Fed. R.

Civ. P. 19 in whose absence complete relief cannot be afforded to the United States.

       34. GAHC3 Palmyra PA ALF, LLC is the current owner of the Traditions of Hershey

Subject Property and, in that capacity, is named as a necessary party to this lawsuit under Fed. R.

Civ. P. 19 in whose absence complete relief cannot be afforded to the United States.

       35. GAHC3 Boyertown PA ALF, LLC is the current owner of the Chestnut Knoll Subject

Property and, in that capacity, is named as a necessary party to this lawsuit under Fed. R. Civ. P.

19 in whose absence complete relief cannot be afforded to the United States.

       36. Care HSL Harleysville PropCo. LP is the current owner of the Arbour Square Subject

Property and, in that capacity, is named as a necessary party to this lawsuit under Fed. R. Civ. P.

19 in whose absence complete relief cannot be afforded to the United States.

       37. Care HSL Newtown Propco LP is the current owner of The Birches Subject Property

and, in that capacity, is named as a necessary party to this lawsuit under Fed. R. Civ. P. 19 in

whose absence complete relief cannot be afforded to the United States.

       38. 1180 Ben Franklin Way LLC is the current owner of the Keystone Villa Subject

Property and, in that capacity, is named as a necessary party to this lawsuit under Fed. R. Civ. P.

19 in whose absence complete relief cannot be afforded to the United States.

                                  FACTUAL ALLEGATIONS

       39. The Subject Properties described above were designed and constructed for first

occupancy after March 13, 1991.




                                                 10
         Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 11 of 28




       40. The Subject Properties described above are “dwellings” within the meaning of 42

U.S.C. § 3602(b).

       41. The Subject Properties described above contain “covered multifamily dwellings”

within the meaning of 42 U.S.C. § 3604(f)(7)(B).

       42. The covered multifamily dwellings at the Subject Properties described above are

subject to the accessibility requirements of 42 U.S.C. § 3604(f).

       43. The leasing offices, public restrooms, and other public spaces at the Subject

Properties described above are places of public accommodation within the meaning of the ADA,

42 U.S.C. § 12181(7)(E) and 28 C.F.R. § 36.104.

       44. The leasing offices, public restrooms, and other public spaces at the Subject

Properties were designed and constructed for first occupancy after January 26, 1993.

       45. The leasing offices, public restrooms, and other public spaces at the Subject

Properties are required to meet the accessibility requirements of the ADA Standards.

       46. The United States obtained and reviewed property plans related to the Subject

Properties. The United States also inspected the exterior routes, public and common-use areas,

and one of each unit type at the Traditions of Hanover, Traditions of Hershey, and Chestnut

Knoll Subject Properties. The United States also inspected exterior routes and exterior public

and common-use areas at the Arbour Square Subject Property. These plans and inspections

show inaccessible features at covered units, including, but not limited to, doorways that are too

narrow, electrical controls mounted too high for people using wheelchairs to reach, inaccessible

routes through the units, molded shower surrounds that prevent the later installation of grab bars,

and bathrooms and kitchens with insufficient clear floor space in violation of the FHA, 42 U.S.C.

§ 3604. The plans and inspections further show inaccessible features in the public and common-




                                                11
           Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 12 of 28




use areas, including, but not limited to, excessive slopes on pedestrian routes, a lack of accessible

parking, barriers at primary entrance doors, inaccessible mail boxes, and inaccessible bathrooms,

in violation of the FHA, 42 U.S.C. § 3604.

         47. These plans and inspections show that the leasing offices, public restrooms, and other

public spaces at, at least, the Traditions of Hanover, Traditions of Hershey, Chestnut Knoll,

Arbour Square, Alcoeur Gardens (Toms River), and Homestead Subject Properties are not

designed and constructed so that they are readily accessible to and usable by individuals with

disabilities, in violation of the ADA, 42 U.S.C. § 12183(a)(1). These spaces also fail to comply

with the ADA Standards. Moreover, similar ADA violations may be present in the public spaces

in the other Subject Properties.

         48. The following is an illustrative, but not exhaustive, list of inaccessible features

created and caused by Defendants in designing and constructing the Subject Properties.

                                             Traditions of Hanover

         49. The inaccessible features at Traditions of Hanover include, but are not limited to:

             a. barriers in public and common-use walkways leading to building primary entry

                  doors, including running slopes, 4 cross slopes, and level changes that are too steep

                  to allow people using wheelchairs to traverse safely. For example, there are cross

                  slopes greater than 2%, ramps with slopes greater than 8.33%, landings at door

                  maneuvering spaces greater than 2% slope in all directions, and changes in level

                  at asphalt joints greater than 1/2 inch high;




4
  A “running slope” is “the slope that is parallel to the direction of travel,” and a “cross slope” is a slope that is
perpendicular to the direction of travel. ICC/ANSI A117.1-2003. Running and cross slopes are measured in a ratio
of rise to run (or height to length).


                                                          12
Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 13 of 28




 b. barriers at the designated van accessible parking space and access aisle, including

    running slopes greater than 2%;

 c. barriers at amenities provided onsite, such as the bar serving area, picnic area,

    trash dumpster, bocce court, and pet waste stations, including a lack of accessible

    routes from units to the onsite amenities;

 d. barriers at amenities provided onsite, such as the mail facility and shelves in the

    laundry areas, including amenities mounted at heights too high for people using

    wheelchairs to reach;

 e. barriers at public and common-use accessible routes, including wall-mounted

    objects that protrude too far into the circulation space and could injure people

    with vision impairments when using the route. For example, wall-mounted

    objects protrude more than 4 inches and are mounted between 27 and 80 inches

    above the finished floor;

 f. barriers in common-use laundry areas, including a lack of clear floor space for

    people using wheelchairs to operate the doors or use the sinks;

 g. barriers in public and common-use restrooms, including a lack of clear floor space

    for people using wheelchairs to use the sinks, toilet centerlines that are greater

    than 18 inches from the sidewall, inaccessible grab bars, and wall-mounted

    objects mounted greater than 48 inches high;

 h. outlets in kitchens that are inaccessible to people using wheelchairs because of

    obstructions caused by appliances;

 i. molded shower surrounds that preclude the later installation of grab bars;




                                      13
  Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 14 of 28




   j. insufficient space in unit kitchens to allow people using wheelchairs to approach

       and use sinks, stoves, and countertops. For example, there is less than 30-inch by

       48-inch clear floor space centered on kitchen sinks and stoves and less than a 60-

       inch clear floor space between opposing countertops; and

   k. insufficient space in unit bathrooms to allow people using wheelchairs to

       approach and use the sinks. For example, there is less than 30-inch by 48-inch

       clear floor space centered on the sinks.

                              Traditions of Hershey

50. The inaccessible features at Traditions of Hershey include, but are not limited to:

   a. barriers in the public and common-use walkways leading to building primary

       entry doors, including running slopes and cross slopes that are too steep to allow

       people using wheelchairs to traverse safely. For example, there are cross slopes

       greater than 2% and ramps with slopes greater than 8.33%;

   b. barriers at building entrances, including power door switches that have less than

       30-inch by 48-inch clear floor space to approach and use the devices;

   c. barriers at amenities provided onsite, such as the bar serving area and pet waste

       stations, including a lack of accessible routes from units to the onsite amenities;

   d. barriers at amenities provided onsite, such as the mail facilities, sharps disposal

       boxes, and salad bar, including amenities mounted at heights too high or too deep

       over an obstruction for people using wheelchairs to reach;

   e. barriers at public and common-use accessible routes, including wall-mounted

       objects that protrude too far into the circulation space and could injure people

       with vision impairments when using the route. For example, wall-mounted




                                         14
 Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 15 of 28




       objects protrude more than 4 inches and are mounted between 27 and 80 inches

       above the finished floor;

   f. barriers in public and common-use restrooms, including toilet flush handles

       mounted on the wall side of the fixture and a lack of pipe protection on sinks;

   g. closet doors that are too narrow, severely limiting the ability of people using

       wheelchairs to access the closets;

   h. thresholds that are too high. For example, patio thresholds are unbeveled and

       exceed 1/4 inch high;

   i. outlets in kitchens that are inaccessible to people using wheelchairs because of

       obstructions caused by appliances;

   j. molded shower surrounds that preclude the later installation of grab bars;

   k. insufficient space in unit kitchens to allow people using wheelchairs to approach

       and use the kitchen sinks. For example, there is less than 30-inch by 48-inch clear

       floor space centered on kitchen sinks; and

   l. insufficient space in unit bathrooms to allow people using wheelchairs to

       approach and use the sinks. For example, there is less than 30-inch by 48-inch

       clear floor space centered on sinks.

                                   Chestnut Knoll

51. The inaccessible features at Chestnut Knoll include, but are not limited to:

   a. barriers in the public and common-use walkways leading to building primary

       entry doors, including running slopes, cross slopes, and level changes that are too

       steep to allow people using wheelchairs to traverse safely. For example, there are

       cross slopes greater than 2%, ramps with slopes greater than 8.33%, landings at




                                        15
Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 16 of 28




    door maneuvering spaces greater than 2% slope in all directions, and unbeveled

    changes in level greater than 1/4 inch high;

 b. barriers at the designated van accessible parking space and access aisle, including

    running slopes greater than 2% and an access aisle less than 5 feet wide;

 c. barriers at public and common-use accessible routes, including wall-mounted

    objects that protrude into the circulation space and could injure people with vision

    impairments when using the route. For example, wall-mounted objects protrude

    more than 4 inches and are mounted between 27 and 80 inches above the finished

    floor;

 d. barriers at amenities provided onsite, such as the raised gardening bed, including a

    lack of an accessible route from units to the onsite amenities;

 e. barriers at amenities provided onsite, including amenities mounted at heights too

    high for people using wheelchairs to reach;

 f. barriers in public and common-use restrooms, including toilet flush handles

    mounted on the wall side of the toilet, toilet paper and paper towel holders that

    protrude more than 4 inches and are mounted between 27 and 80 inches above the

    finished floor, and sink faucet handles that require pinching and twisting to

    operate; and

 g. insufficient space in unit bathrooms to allow people using wheelchairs to safely

    transfer to and from the showers or approach and use the sink. For example, there

    is less than 30-inch by 48-inch clear floor space to approach and transfer to the

    showers and centered on the sinks.




                                     16
 Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 17 of 28




                                 Arbour Square

52. The inaccessible features at Arbour Square include, but are not limited to:

   a. barriers at public and common-use walkways leading to building primary entry

       doors, including running slopes and cross slopes that are too steep to allow people

       using wheelchairs to traverse safely. For example, there are cross slopes greater

       than 2% and ramps with running slopes greater than 8.33%;

   b. barriers at designated accessible parking spaces and access aisles, including

       running slopes and cross slopes greater than 2%;

   c. barriers at amenities provided onsite, such as the pet waste station, including a

       lack of an accessible route from the units to the amenities;

   d. barriers at accessible routes, including wall-mounted objects that protrude too far

       into the circulation space and could injure people with vision impairments when

       using the route. For example, wall-mounted objects protrude more than 4 inches

       and are mounted between 27 and 80 inches above the finished floor;

   e. barriers in common-use laundry areas, including a lack of clear floor space for

       people using wheelchairs to use the sinks;

   f. barriers in common-use restrooms, including a lack of clear floor space for a

       person using a wheelchair to approach and use the door;

   g. closet doors in units that are too narrow, severely limiting the ability of people

       using wheelchairs to access the closets;

   h. insufficient space in unit kitchens to allow people using wheelchairs to approach

       and use the kitchen sinks. For example, there is less than 30-inch by 48-inch clear

       floor space centered on sinks; and




                                        17
  Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 18 of 28




   i. insufficient space in unit bathrooms to allow people using wheelchairs to safely

         transfer to and from showers and to approach and use the sinks. For example,

         there is less than a 30-inch by 48-inch clear floor space to approach and transfer

         to the showers and centered on the sinks.

                              Cedar Views Apartments

53. The inaccessible features at Cedar Views Apartments include, but are not limited to:

        a. barriers at amenities provided onsite, such as the mail facilities, including

           amenities mounted at heights too high for people using wheelchairs to reach;

     b. closet doorways that are too narrow, severely limiting the ability of people using

           wheelchairs to access the closets;

     c. insufficient space in unit kitchens to allow people using wheelchairs to approach

           and use the kitchen sinks and countertops. For example, there is less than 30-

           inch by 48-inch clear floor space centered on kitchen sinks and less than 60-inch

           distance between opposing countertops; and

   d.     insufficient space in unit bathrooms to allow people using wheelchairs to

         approach and use the sinks. For example, there is less than 30-inch by 48-inch

         clear floor space centered on the sinks.

                                      The Birches

54. The inaccessible features at The Birches include, but are not limited to:

        a. barriers at accessible routes, including wall-mounted objects that protrude too

           far into the circulation space and could injure people with vision impairments

           when using the route. For example, wall-mounted objects protrude more than 4

           inches and are mounted between 27 and 80 inches above the finished floor;




                                           18
          Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 19 of 28




              b. barriers in a common-use laundry room, including a lack of clear floor space for

                 a person using a wheelchair to enter and turn around in the laundry room;

              c. barriers in the common-use laundry room and activity rooms, including a lack

                 of clear floor space for a person using a wheelchair to use the sinks;

              d. barriers at amenities provided onsite, such as the mail facilities, including

                 amenities mounted at heights too high for people using wheelchairs to reach;

              e. closet doorways that are too narrow, severely limiting the ability of people using

                 wheelchairs to access the closets; and

              f. insufficient space in unit kitchens to allow people using wheelchairs to approach

                 and use the sinks. For example, there is less than 30-inch by 48-inch clear floor

                 space centered on the sinks.

                               Lifequest Nursing Center Addition

       55. The inaccessible features at Lifequest Nursing Center Addition include, but are not

limited to:

              a. barriers at amenities provided onsite, such as the mail facilities, including

                 amenities mounted at heights too high for people using wheelchairs to reach;

              b. insufficient space in unit kitchens to allow people using wheelchairs to approach

                 and use the sinks. For example, there is less than 30-inch by 48-inch clear floor

                 space centered on the sinks; and

              c. insufficient space in unit bathrooms to allow people using wheelchairs to

                 approach and use the sinks. For example, there is less than 30-inch by 48-inch

                 clear floor space centered on the sinks.




                                                 19
          Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 20 of 28




                                          Keystone Villa

       56. The inaccessible features at Keystone Villa include, but are not limited to:

              a. barriers at amenities provided onsite, such as the mail facilities, including

                 amenities mounted at heights too high for people using wheelchairs to reach;

              b. barriers at common-use bathing facilities, including insufficient clear floor

                 space to approach and use the toilet;

              c. insufficient space in unit kitchens to allow people using wheelchairs to approach

                 and use the sinks. For example, there is less than 30-inch by 48-inch clear floor

                 space centered on the sinks; and

              d. insufficient space in unit bathrooms to allow people using wheelchairs to

                 approach and use the sinks. For example, there is less than 30-inch by 48-inch

                 clear floor space centered on the sinks.

                                     Alcoeur Gardens (Brick)

       57. The inaccessible features at Alcoeur Gardens (Brick) include, but are not limited to:

              a. closet doorways that are too narrow, severely limiting the ability of people using

                 wheelchairs to access the closets.

                                  Alcoeur Gardens (Toms River)

       58. The inaccessible features at Alcoeur Gardens (Toms River) include, but are not

limited to:

              a. barriers in the public and common-use routes to the offices and office lobby

                 because the offices are located on the second floor; and

              b. closet doorways that are too narrow, severely limiting the ability of people using

                 wheelchairs to access the closets.




                                                 20
  Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 21 of 28




                               Church Hill Village

59. The inaccessible features at Church Hill Village include, but are not limited to:

     a. barriers at amenities provided onsite, such as the mail facilities, including

         amenities mounted at heights too high for people using wheelchairs to reach;

     b. barriers at accessible routes, including wall-mounted objects that protrude too

         far into the circulation space and could injure people with vision impairments

         when using the route. For example, wall-mounted objects protrude more than 4

         inches and are mounted between 27 and 80 inches above the finished floor; and

     c. insufficient space in unit kitchens to allow people using wheelchairs to approach

         and use the kitchen sinks. For example, there is less than 30-inch by 48-inch

         clear floor space centered on the sinks.

                                 Heritage Green

60. The inaccessible features at Heritage Green include, but are not limited to:

     a. closet doorways that are too narrow, severely limiting the ability of people using

         wheelchairs to access the closets; and

     b. insufficient space in unit bathrooms to allow people using wheelchairs to

         approach and use the sinks. For example, there is less than 30-inch by 48-inch

         clear floor space centered on the sinks.

                                    Homestead

61. The inaccessible features at Homestead include, but are not limited to:

     a. barriers at public and common-use accessible routes, including wall-mounted

         objects that protrude too far into the circulation space and could injure people

         with vision impairments when using the route. For example, wall-mounted




                                         21
          Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 22 of 28




                 objects protrude more than 4 inches and are mounted between 27 and 80 inches

                 above the finished floor;

              b. barriers at amenities provided onsite, such as the bar serving area, including a

                 lack of accessible routes from units to the onsite amenities;

              c. barriers at amenities provided onsite, such as the mail facilities, including

                 amenities mounted at heights too high for people using wheelchairs to reach;

              d. barriers at common-use activity spaces, including insufficient space to allow

                 people using wheelchairs to approach and use the sinks. For example, the

                 common-use spaces have less than 30-inch by 48-inch clear floor space centered

                 on the sinks; and

              e. closet doorways that are too narrow, severely limiting the ability of people using

                 wheelchairs to access the closets.

                                      Villa Rafaella Addition

       62. The inaccessible features at the Villa Rafaella Addition include, but are not limited

to:

              a. insufficient space in unit bathrooms to allow people using wheelchairs to

                 approach and use the sinks. For example, there is less than 30-inch by 48-inch

                 clear floor space centered on the sinks.

                                Woodbury Mews Colonial House

       63. The inaccessible features at Woodbury Mews Colonial House include, but are not

limited to:




                                                 22
          Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 23 of 28




              a. insufficient space in unit kitchens to allow people using wheelchairs to approach

                  and use the sinks. For example, there is less than 30-inch by 48-inch clear floor

                  space centered on the sinks.

                                   FAIR HOUSING ACT CLAIMS

         64. The United States re-alleges and incorporates by reference the allegations set forth

above.

         65. The conduct of Defendants described above violates 42 U.S.C. §§ 3604(f)(1),

(f)(2), and (f)(3)(C).

         66. Defendants violated 42 U.S.C. § 3604(f)(3)(C), and 24 C.F.R. § 100.205(c), by

failing to design and construct covered multifamily dwellings in such a manner that:

            a. the public and common-use portions of the dwellings are readily accessible to and

                usable by persons with disabilities;

            b. all the doors designed to allow passage into and within all premises within such

                dwellings are sufficiently wide to allow passage by an individual using a

                wheelchair;

            c. all premises within such dwellings contain the following features of adaptive

                design:

                  i.      an accessible route into and through the dwelling;

                 ii.      light switches, electrical outlets, thermostats, and other environmental

                          controls in accessible locations;

                iii.      reinforcements in bathroom walls to allow later installation of grab bars;

                          and




                                                   23
         Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 24 of 28




               iv.    usable kitchens and bathrooms, such that an individual using a wheelchair

                      can maneuver about the space.

       67. Defendants, through the actions and conduct referred to in the preceding

paragraph, have:

           a. discriminated in the sale or rental of, or otherwise made unavailable or denied,

              dwellings to buyers or renters because of disability, in violation of 42 U.S.C.

              § 3604(f)(1) and 24 C.F.R. § 100.202(a);

           b. discriminated against persons in the terms, conditions, or privileges of the sale or

              rental of a dwelling, or in the provision of services or facilities in connection with

              a dwelling, because of disability, in violation of 42 U.S.C. § 3604(f)(2) and 24

              C.F.R. § 100.202(b); and

           c. failed to design and construct dwellings in compliance with the accessibility and

              adaptability features mandated by 42 U.S.C. § 3604(f)(3)(C) and 24 C.F.R.

              § 100.205.

       68. The conduct of Defendants described above constitutes:

           a. a pattern or practice of resistance to the full enjoyment of rights granted by the

              FHA, 42 U.S.C. §§ 3601-3619, within the meaning of 42 U.S.C. § 3614(a); and

           b. a denial to a group of persons of rights granted by the FHA, 42 U.S.C. §§ 3601-

              3619, which denial raises an issue of general public importance, within the

              meaning of 42 U.S.C. § 3614(a).

       69. Persons who may have been the victims of Defendants’ discriminatory housing

practices are aggrieved persons under 42 U.S.C. § 3602(i), and may have suffered injuries

because of the conduct described above.




                                                24
          Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 25 of 28




       70. The conduct of Defendants described above was intentional, willful, and taken in

disregard of the rights of others.

                         AMERICANS WITH DISABILITIES ACT CLAIMS

       71. The United States re-alleges and incorporates the allegations set forth above.

       72. The Defendants have failed to design and construct the leasing offices and other

places of public accommodation at the Subject Properties in a manner required by 42 U.S.C.

§12183(a)(1), 28 C.F.R. §§ 36.401 and 36.406, and 28 C.F.R. Part 36, Appendix A.

       73. The Defendants’ conduct described above constitutes:

           a. a pattern or practice of discrimination within the meaning of 42 U.S.C. §

               12188(b)(1)(B)(i) and 28 C.F.R. § 36.503(a); and

           b. unlawful discrimination that raises an issue of general public importance within

               the meaning of 42 U.S.C. § 12188(b)(1)(B)(ii) and 28 C.F.R. § 36.503(b).

       74. Persons who have been the victims of the Defendants’ discriminatory conduct are

aggrieved persons as defined in 42 U.S.C. § 12188(b)(2)(B), and may have suffered injuries as a

result of the conduct described above.

       75. The Defendants’ conduct described above was intentional, willful, and taken in

disregard for the rights of others.

                           OTHER MULTIFAMILY PROPERTIES

       76. Defendant Parry, directly and/or through its affiliates and/or subsidiaries, has

participated in the design and construction of other covered multifamily properties including, but

not limited to, Arbour Square located at 1201 Ward Ave., West Chester, Pennsylvania 19380;

Daybreak located at 201 Lillian Lane, Lynchburg, Virginia 24502; and an addition to the

Zurbrugg Mansion located at 531 Delaware Ave., Delanco, New Jersey 08075. Parry’s pattern




                                                25
         Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 26 of 28




or practice of failing to design and construct dwellings and public and common-use areas in

compliance with the FHA and the ADA, as alleged herein, may extend to these other multifamily

properties and, absent injunctive relief, to other multifamily properties that are currently being

designed and constructed.

                                     PRAYER FOR RELIEF

WHEREFORE, the United States prays that the Court enter an order that:

           a. Declares that the conduct of Defendants, as alleged in this complaint, violates the

               FHA and ADA;

           b. Enjoins Defendants, their officers, employees, agents, successors, and all other

               persons in active concert or participation with any of them from:

                    i. failing or refusing to bring the dwelling units and public and common-use

                       areas at covered multifamily properties in which each Defendant was or is

                       involved in the design and/or construction into full compliance with the

                       FHA;

                   ii. failing or refusing to bring the public accommodations designed and/or

                       constructed by the Defendants including, but not limited to, the leasing

                       offices, public restrooms, and other public spaces for the Subject

                       Properties, into compliance with the ADA and the ADA Standards;

                  iii. failing or refusing to conduct compliance surveys to determine whether

                       the retrofits ordered in paragraphs (i) and (ii) above or otherwise

                       performed comply with the FHA and ADA;




                                                 26
Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 27 of 28




       iv. designing or constructing any covered multifamily dwellings and public

            and common-use areas in the future that do not comply with the FHA and

            ADA; and

        v. failing or refusing to take such affirmative steps as may be necessary to

            restore, as nearly as practicable, the victims of Defendants’ unlawful

            practices to the position they would have been in but for the

            discriminatory conduct.

 c. Enjoins Defendants and Rule 19 Defendants from engaging in conduct that

    impedes any retrofits required to bring the Subject Properties, including covered

    multifamily dwelling units and public and common-use areas, into compliance

    with the FHA and ADA in a prompt and efficient manner while minimizing

    inconvenience to the residents and visitors at the properties;

 d. Awards monetary damages under 42 U.S.C. §§ 3614(d)(1)(B) and 12188(b)(2) to

    all persons harmed by Defendants’ discriminatory practices; and

 e. Assesses a civil penalty against each Defendant who participated in the design

    and construction of a covered multifamily property within the past five years, in

    an amount authorized by 42 U.S.C. § 3614(d)(1)(C) and 12188(b)(2)(C) to

    vindicate the public interest.




                                      27
         Case 5:20-cv-06249-JFL Document 1 Filed 12/11/20 Page 28 of 28




The United States further prays for such additional relief as the interests of justice may require.


Dated: December 11, 2020
                                             Respectfully submitted,

                                             WILLIAM P. BARR
                                             Attorney General

                                             /s/ Eric S. Dreiband
                                             ERIC S. DREIBAND
                                             Assistant Attorney General
                                             Civil Rights Division

                                             /s/ Sameena Shina Majeed
                                             SAMEENA SHINA MAJEED
                                             Chief


                                             /s/ Lauren M. Marks
                                             ANDREA K. STEINACKER
                                             Special Litigation Counsel
                                             JULIE J. ALLEN
                                             LAUREN M. MARKS
                                             Trial Attorneys
                                             Housing and Civil Enforcement Section
                                             Civil Rights Division
                                             U.S. Department of Justice
                                             150 M Street, NE
                                             Washington, DC 20530
                                             Phone: (202) 307-6275
                                             Fax: (202) 514-1676
                                             E-mail: Julie.Allen@usdoj.gov
                                                     Lauren.Marks@usdoj.gov

                                             Attorneys for Plaintiff
                                             United States of America




                                                 28
JS 44 (Rev. 10/20)                  Case 5:20-cv-06249-JFL
                                                      CIVILDocument
                                                            COVER1-1  Filed 12/11/20 Page 1 of 1
                                                                    SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                          DEFENDANTS
                                                                                                           J. Randolph Parry Architects, P.C., 509 Howard St.,
          United States of America
                                                                                                           Riverton, NJ 08077
    (b)   County of Residence of First Listed Plaintiff                                                    County of Residence of First Listed Defendant Burlington, NJ
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                           NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                      THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)

          Julie Allen & Lauren Marks, U.S. Department of Justice,                                          Dennis Carletta, O'Toole Scrivo, 14 Village Park Rd., Cedar
          150 M. St., NE, Washington, DC 20530; 202-307-6275                                               Grove, NJ 07009
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                    and One Box for Defendant)
✖ 1     U.S. Government                  3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                      Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                       of Business In This State

    2   U.S. Government                  4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                  Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                     Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                      PERSONAL INJURY                  PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                         310 Airplane                    365 Personal Injury -             of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                     315 Airplane Product                Product Liability         690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument               Liability                  367 Health Care/                                                                                     400 State Reapportionment
    150 Recovery of Overpayment        320 Assault, Libel &                Pharmaceutical                                                 PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment           Slander                        Personal Injury                                                 820 Copyrights                   430 Banks and Banking
    151 Medicare Act                   330 Federal Employers’              Product Liability                                               830 Patent                       450 Commerce
    152 Recovery of Defaulted               Liability                  368 Asbestos Personal                                               835 Patent - Abbreviated         460 Deportation
         Student Loans                 340 Marine                          Injury Product                                                      New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)           345 Marine Product                  Liability                                                       840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                       LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits          350 Motor Vehicle               370 Other Fraud               710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits            355 Motor Vehicle               371 Truth in Lending              Act                                                                485 Telephone Consumer
    190 Other Contract                     Product Liability           380 Other Personal            720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability     360 Other Personal                  Property Damage               Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                          Injury                      385 Property Damage           740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                       362 Personal Injury -               Product Liability         751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                           Medical Malpractice                                           Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS             790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation              440 Other Civil Rights          Habeas Corpus:                791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                    441 Voting                      463 Alien Detainee                Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment         442 Employment                  510 Motions to Vacate                                              870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                ✖ 443 Housing/                        Sentence                                                            or Defendant)                896 Arbitration
    245 Tort Product Liability             Accommodations              530 General                                                        871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property        445 Amer. w/Disabilities -      535 Death Penalty                 IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                           Employment                  Other:                        462 Naturalization Application                                             Agency Decision
                                       446 Amer. w/Disabilities -      540 Mandamus & Other          465 Other Immigration                                                  950 Constitutionality of
                                           Other                       550 Civil Rights                  Actions                                                                State Statutes
                                       448 Education                   555 Prison Condition
                                                                       560 Civil Detainee -
                                                                           Conditions of
                                                                           Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3     Remanded from               4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
      Proceeding             State Court                            Appellate Court               Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                              (specify)                 Transfer                          Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         42 U.S.C. 3601 & 42 U.S.C. 12181
VI. CAUSE OF ACTION                      Brief description of cause:
                                         The United States alleges that defendants failed to design and construct at least 15 multifamily properties without the required accessibility features.
VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:                 ✖   Yes          No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                         JUDGE                                                                DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
12/11/2020                                                             /s/ Lauren Marks
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                           MAG. JUDGE
                             Case 5:20-cv-06249-JFL
                                                UNITEDDocument   1-2 Filed
                                                       STATES DISTRICT     12/11/20 Page 1 of 1
                                                                       COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                                150 M St. NE, Washington, DC 20002
Address of Plaintiff: ______________________________________________________________________________________________
                                         509 Howard Street, Riverton, New Jersey 08077
Address of Defendant: ____________________________________________________________________________________________
                                                                Throughout Eastern District PA
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                       No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                       No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                       No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                       No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
      12/11/2020
DATE: __________________________________
                                                                  s/ Lauren M. Marks
                                                             __________________________________________                       ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                   Attorney I.D. # (if applicable)


CIVIL: 3ODFHD¥LQRQHFDWHJRU\RQO\

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.    Insurance Contract and Other Contracts
       2.     FELA                                                                               2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                          3.    Assault, Defamation
       4.     Antitrust                                                                          4.    Marine Personal Injury
       5.     Patent                                                                             5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                         6.    Other Personal Injury (Please specify): _____________________
✔      7.     Civil Rights                                                                       7.    Products Liability
       8.     Habeas Corpus                                                                      8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                            9.    All other Diversity Cases
       10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (7KHHIIHFWRIWKLVFHUWLILFDWLRQLVWRUHPRYHWKHFDVHIURPHOLJLELOLW\IRUDUELWUDWLRQ

                Lauren Marks
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

     ✔        Relief other than monetary damages is sought.


      12/11/2020
DATE: __________________________________
                                                                            s/ Lauren M. Marks
                                                             __________________________________________                       ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
